701 P.2d 1052 (1985)
299 Or. 341
IN THE MATTER OF JADE CHARLES, a Child.
STATE of Oregon, ex rel. Juvenile Department of Multnomah County, Petitioner On Review,
v.
Jamesyn CHARLES, Respondent On Review, and
Sitka Community Association, Intervenor.
TC 80,230; CA A29488; SC S31309.
Supreme Court of Oregon, In Banc.
Decided July 2, 1985.
Argued and Submitted March 5, 1985.
Linda J. DeVries, Assistant Attorney General, Salem, argued the cause for petitioner *1053 on review. With her on the briefs were Dave Frohnmayer, Attorney General, James E. Mountain, Jr., Solicitor General, and Karen H. Green, Assistant Attorney General, Salem.
Patrick R. Berg, Lake Oswego, argued the cause for respondent on review. With him on the briefs was Buckley, Johnson, Carlson, Bolen & Berg, P.C., Lake Oswego.
LeRoy W. Wilder, Portland, argued the cause for intervenor on review. With him on the brief was Hobbs, Straus, Dean & Wilder, Portland.
Gary Forrester, Native American Indian Program, Oregon Legal Services, Portland, filed amicus curiae briefs on behalf of Confederated Tribes of the Umatilla Indian Reservation.
PER CURIAM.
We accepted review in this case to consider the meaning of the term "qualified expert witness" as that term is used in the Indian Child Welfare Act, 25 U.S.C. § 1912(e). In addition to the Court of Appeals' interpretation of that term, its decision rested on an independent ground, the state's failure to show that remedial efforts to prevent the breakup of the family were unsuccessful. The state petitioned for review on one ground only. At oral argument, the state conceded that, regardless of this court's resolution of the issue on which review is sought, we must affirm the Court of Appeals on the issue for which review was not sought. For this reason, we do not consider the issue raised in the petition for review and dismiss this petition as improvidently granted.[1]
Petition dismissed as improvidently granted.
NOTES
[1]  Day v. SAIF, 288 Or. 77, 602 P.2d 258 (1979); Fitch v. Public Welfare Div., 279 Or. 297, 567 P.2d 117 (1977).